      Case 2:20-cv-03194-JCZ-JVM Document 21 Filed 06/17/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 REV. ERROL VICTOR, SR.                                                       CIVIL ACTION

 VERSUS                                                                           NO. 20-3194

 WARDEN AL ROBINSON                                                        SECTION: “A”(1)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Errol Victor,

Sr., is DISMISSED and that all of his related motions, Rec. Docs. 12, 13, 16, and 18, are DENIED.

       June 17, 2021



                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
